Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-30 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Objections
Claims 1-30 are objected to due to minor informalities: numeric references have to be removed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-11, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (2017/0135706; IDS) in view of Noshchenko et al. (“Evaluation of spinal instrumentation rod bending characteristics for In-Situ contouring,” Published online 11 May 2011 in Wiley Online Library (wileyonlinelibrary.com). DOI: 10.1002/jbm.b.31837).

Regarding claim 1, Frey teaches spinal correction rod implant manufacturing process part (e.g., embodiments of patient-specific rods and methods of forming and shaping the rods are described. More specifically, locations of fixation devices (e.g. pedicle screws, cortical bone screws, spinal hooks) to be used in a surgical procedure is determined. Frey: [0417] L.1-6) comprising: 
an estimation step of a targeted spinal correction rod implant shape e.g., The rods 2420 may have any size or shape for any planned surgical procedure. Rods of a different shapes, sizes, and materials may be used together in one surgical procedure. In one embodiment, at least one rod has a generally cylindrical shape. In another embodiment, a rod has at least one generally planar surface. In yet another embodiment, a rod 2420 has a cross-sectional configuration that is one of: V-shaped, W-shaped, polygonal-shaped, and tapered. In one embodiment, the rod is a spinal fusion rod. However, one of skill in the art will appreciate that the rods and methods of forming them described herein may be used in conjunctions with other surgical procedures. Frey: [0419].  Referring now to FIGS. 34E-34F, the model 2402 with the pegs 2440 is used as a template by the surgeon (or other operator) to pre-surgically bend rods 2420 to the planned shape. Placing the rod 2420 on the model 2402 as illustrated in FIGS. 34E-34F permits the surgeon to determine the length and orientation (including curvature) of the fixation rod required to correct the deformity or otherwise treat the patient.  Frey: [0429] L.1-8) which is based on a patient specific spine shape correction and which includes a patient specific spine 3D modeling e.g., The patient specific rod has a shape that substantially aligns with the planned locations and orientations of screw heads intended to interconnect the rod to the patient's anatomy. The patient specific rod can be planned to be produced with bends or contours in three dimensions to match a planned contour of the patient's spine. Frey: [0421] L.1-6. In another embodiment of the present disclosure, the patient specific rod substantially matches the planned screw locations and also accounts for preoperatively planned correction of the patient's deformity (accounting, for example, for sagittal and/or coronal alignment of the patient's spine). Optionally, the surgeon may manually reshape the patient specific rod to generate any additional desired correction to the patient's spine. Frey: [0421] L.11-18,  The desired correction is taken as the target correction), 
one or more simulation loops each comprising: 
a first simulation step of an intermediate spinal correction rod implant shape e.g., The rod 2420 can be a generic rod, described above, that is bent to substantially align with the heads 2444 of the pegs. When the generic rod is substantially aligned with the heads, it will fit with the planned screw trajectories without further correction. Frey: [0439] L.1-5) resulting from a modeling of a mechanical interaction between said patient specific spine e.g., Referring now to FIGS. 34A-34B, a patient-specific bone model 2402 of one embodiment of the present disclosure is used to form a rod 2420 prior to, or during, a surgical procedure. The model 2402 is generated from patient imaging data (CT, MRI, etc.) and converted to 3D CAD or FEM models. Frey: [0423] L.1-6. Referring now to FIGS. 34C-34D, one or more pegs 2440, described in more detail below in conjunction with FIG. 36, may be positioned in the bores of the model 2402. The positions of the pegs 2440 and the orientation of the peg head 2444 may be altered to adjust the planned screw orientation. Frey: [0428] L.1-6. The model 2402 may be flexible to reproduce movement of the patient's spine. Frey: [0430] L.4-5) and: 
either, for the first simulation loop, said targeted spinal correction rod implant shape e.g., However, as described above, the surgeon may optionally change the shape of the patient specific rod as necessary, desired, or for any other reason.  Frey: [0440] L.9-11), 
or, for subsequent simulation loop(s), if any, an overbent spinal correction rod implant shape 
a second simulation step of a spinal correction rod implant shape overbending which is applied to said targeted spinal correction rod implant shape to give a resulting overbent spinal correction rod implant shape e.g., At step 2732 the surgeon determines if additional shaping or correction of the rod is necessary. For example, the surgeon may use one or more of the model 2402 or templates 2502-2602 to adjust the shape of either a pre-formed patient-specific rod or a generic rod. The shape may be adjusted to change the amount of correction of the patient's deformity provided by the rod, to avoid a portion of the patient's anatomy, or due to the surgeon's preferred correction or technique. If additional correction is necessary or desired, the method proceeds YES to step 2736 and the rod is reshaped.  Frey: [0456] L.1-11. See 1_1 below) and which is representative of a difference between: 
either, for the first loop, said targeted spinal correction rod implant shape e.g., The rod 2420 can be a generic rod, described above, that is bent to substantially align with the heads 2444 of the pegs. When the generic rod is substantially aligned with the heads, it will fit with the planned screw trajectories without further correction. Frey: [0439] L.1-5.  The bent of the rod as made in the first or previous simulation before the reshaping step 2736 is performed on the rod), or, for subsequent simulation loop(s), if any, said overbent spinal correction rod implant shape see 1_2 below), 
and said intermediate spinal correction rod implant shape see 1_3 below).
While Frey does not explicitly teach, Noshchenko teaches:
(1_1). a second simulation step of a spinal correction rod implant shape overbending overbent spinal correction rod implant shape e.g., Bending characteristics were studied in rods used for spinal instrumentation at in-situ contouring conditions.  Five groups of five 6mm diameter rods made from: cobalt alloy (VITALLIUM), titanium-aluminum-vanadium alloy (SDITM), b-titanium alloy (TNTZ), cold worked stainless steel (STIFF), and annealed stainless steel (MALLEABLE) were studied.  The bending procedure was similar to that typically applied for in-situ contouring in the operating room and included two bending cycles: first – bending to 21-24[Symbol font/0xB0] under load with further release of loading for 10 min, and second – bending to 34-37[Symbol font/0xB0] at the previously bent site and release of load for 10 min.  Applied load, bending stiffness, and springback effect were studied.  Statistical evaluation included ANOVA, correlation and regression analysis.  TNTZ and SDITM rods showed the highest ( < 0.05) springback at both bending cycles.  VITALLIUM and STIFF rods showed mild springback ( < 0.05).   The least ( < 0.05) springback was observed in the MALLEABLE rods.  Springback significantly correlated with the bend angle under load ( < 0.001).  To reach the necessary bend angle after unloading, over bending should be 37-40% of the required angle in TNTZ and SDITM rods, 27-30% in VITALLIUM and STIFF rods and around 20% in MALLEABLE rods. Noshchenko: Abstract. Therefore, when reshaping the rods, overbending shall be made with provided overbending percentage in the bending angle according to the materials of rod);
(1_2). said overbent spinal correction rod implant shape resulting from the previous simulation loop (e.g., the bending angle is given by the subtracting the current angle from the desired angle.  The current angle is angle of the previous shaping (simulation).  The overbent is given by the bending angle x overbending percentage.  Thus, the overbent is given by (desired angle – current angle) x overbending percentage);
(1_3). said intermediate spinal correction rod implant shape The reshaping of the rod before springback has a correction angle = current angle + (desired angle – current angle) x (1 + overbending percentage)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noshchenko into the teaching of Frey so that springback effect shall be taken into account in rod reshaping (bending) by overbending for a certain percentages according to the material of rods.

Regarding claim 2, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein it comprises: only a single simulation loop e.g., The rod 2420 can be a generic rod, described above, that is bent to substantially align with the heads 2444 of the pegs. When the generic rod is substantially aligned with the heads, it will fit with the planned screw trajectories without further correction. Frey: [0439] L.1-5.  A bent is taken as a simulation).

Regarding claim 3, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein it comprises: at least 2 iterative simulation loops e.g., The rod 2420 can be a generic rod, described above, that is bent to substantially align with the heads 2444 of the pegs. When the generic rod is substantially aligned with the heads, it will fit with the planned screw trajectories without further correction. Frey: [0439] L.1-5. However, the surgeon can change the shape of the rod 2420, for example, to alter the amount of correction provided by the rod.  Frey: [0439] L.5-7.  When taking the springback effect into account, overbending is necessary to reach a required bend angle.  The level of over-bending that is necessary to reach a reach a required bend angle in 6mm diameter rods can be predicted with a high likelihood (r < 0.0001) using linear regression model, if the required bend angle is [Symbol font/0xA3] 30[Symbol font/0xB0]. Noshchenko: p. 196 col. 2 para. 3 and p. 197 col. 1 para. 1 L.1.  Therefore, in the second bent of the rod, over-bending is taken into account and when the bending percentage is chosen for the right material, the second bent (simulation) will provide a fit with the planned screw trajectories without further correction.  Thus, two simulations (bents) are required), preferably at least 5 iterative simulation loops, more preferably less than 10 iterative simulation loops (e.g., The rod 2420 can be a generic rod, described above, that is bent to substantially align with the heads 2444 of the pegs. When the generic rod is substantially aligned with the heads, it will fit with the planned screw trajectories without further correction. Frey: [0439] L.1-5. However, the surgeon can change the shape of the rod 2420, for example, to alter the amount of correction provided by the rod.  Frey: [0439] L.5-7.  When taking the springback effect into account, overbending is necessary to reach a required bend angle.  The level of over-bending that is necessary to reach a reach a required bend angle in 6mm diameter rods can be predicted with a high likelihood (r < 0.0001) using linear regression model, if the required bend angle is [Symbol font/0xA3] 30[Symbol font/0xB0]. Noshchenko: p. 196 col. 2 para. 3 and p. 197 col. 1 para. 1 L.1.  Therefore, in the second bent of the rod, over-bending is taken into account and when the bending percentage is chosen for the right material (for example, MALLEABLE, 20%), the second bent (simulation) will provide a fit with the planned screw trajectories without further correction. However, if the bending percentage is not correct, two simulations do not produce a good fit with the planned screw trajectory and a third simulations (bent) with a different bending percentage (for example, STIFF, 27-30%) is performed.  If the third simulation does not yield a good fit, a fourth simulation (bent) with bending percentage (for example, TNTZ, 37-40%) is performed.  Thus, if only the materials discussed in Noshchenko are considered, four (< 10) simulations (bent) are required to produce a bent rod that fits with the planned screw trajectories without further correction).

Regarding claim 6, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein: 
said mechanical interaction modeling is selected or structured so that, when said resulting overbent spinal correction rod implant  is to be implanted on said patient specific spine e.g., When taking the springback effect into account, overbending is necessary to reach a required bend angle.  The level of over-bending that is necessary to reach a reach a required bend angle in 6mm diameter rods can be predicted with a high likelihood (r < 0.0001) using linear regression model, if the required bend angle is [Symbol font/0xA3] 30[Symbol font/0xB0]. Noshchenko: p. 196 col. 2 para. 3 and p. 197 col. 1 para. 1 L.1) and when said implanted overbent spinal correction rod implant shape  is to be modified by an effective mechanical interaction between said implanted overbent spinal correction rod implant shape and said patient specific spine so as to become an implanted final spinal correction rod implant shape e.g., the overbent rod is placed with the heads 2444 of the pegs and the bending angle = intermediate spinal correction = current angle + (desired angle – current angle) x (1 + overbending percentage) and springback is taking place), said implanted final spinal correction rod implant shape is closer to said targeted spinal correction rod implant shape than said intermediate spinal correction rod implant shape from first simulation loop (When the springback effect is taken into account, that is the overbending percentage is removed, the intermediate spinal correction becomes desired angle which is the targeted spinal correction and is closer than the intermediate spinal correction).

Regarding claim 8, the claims is similar to simulation loop features of claim 1 and it is rejected under similar rationale as claim 1.
Frey further teaches that “the use of various guides described herein to achieve desired screw head placement and orientation in turn provides improved alignment or a secondary device, such as a rod (described in more detail hereinafter), with the screws heads. This benefit in turn allows the surgeon/user to achieve optimal sagittal and/or coronal alignment, which assists in rod placement and improves correction of the patient's anatomy.” (Frey: [0389] L.19-26) and “In another embodiment of the present disclosure, the patient specific rod substantially matches the planned screw locations and also accounts for preoperatively planned correction of the patient's deformity (accounting, for example, for sagittal and/or coronal alignment of the patient's spine). Optionally, the surgeon may manually reshape the patient specific rod to generate any additional desired correction to the patient's spine.” (Frey: [0421] L.11-18).

Regarding claim 9, the claims is similar to simulation loop features of claim 1 and it is rejected under similar rationale as claim 1.
Frey further teaches that “the use of various guides described herein to achieve desired screw head placement and orientation in turn provides improved alignment or a secondary device, such as a rod (described in more detail hereinafter), with the screws heads. This benefit in turn allows the surgeon/user to achieve optimal sagittal and/or coronal alignment, which assists in rod placement and improves correction of the patient's anatomy.” (Frey: [0389] L.19-26) and “In another embodiment of the present disclosure, the patient specific rod substantially matches the planned screw locations and also accounts for preoperatively planned correction of the patient's deformity (accounting, for example, for sagittal and/or coronal alignment of the patient's spine). Optionally, the surgeon may manually reshape the patient specific rod to generate any additional desired correction to the patient's spine.” (Frey: [0421] L.11-18).

Regarding claim 10, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein: in said first simulation step, said mechanical interaction modeling uses, as input parameters, at least both the patient specific spine rigidity before correction and the distances existing between said targeted spinal correction rod implant shape and said patient specific spine before correction (e.g., The bending procedure was similar to that typically applied for in-situ contouring in the operating room and included two bending cycles: first – bending to 21-24[Symbol font/0xB0] under load with further release of loading for 10 min, and second – bending to 34-37[Symbol font/0xB0] at the previously bent site and release of load for 10 min.  Applied load, bending stiffness, and springback effect were studied. Noshchenko: Abstract L.6-12.  Rods made from different metals and alloys are important elements of this spinal instrumentation. They are used for stability and rigidity of fixation to optimize fusion, and to provide stable correction of spine deformity. Hand contouring of rods before, during and after implantation is a routine procedure in spine surgery and is applied more often than the use of prebent rods because it allows for more accurate contouring for each individual patient.  Noshchenko: p. 192 Introduction para. 1 L.9-16.  Applied load and vertical displacement were continuously measured during contouring which allowed assessment of the maximum load (N) and bend stiffness, denoted as the slope of the load displacement curve (N/mm), Figure 3. Noshchenko: p. 194 Measurements para. 1 L.1-4.  Therefore, load, stiffness, springback, rod materials, rigidity, correction of deformity and displacement are input parameters for simulation).

Regarding claim 11, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein: in said first simulation step, said mechanical interaction modeling uses, as input parameters, at least both the spinal correction rod implant material (e.g., Five groups of five straight surgical rods from different materials were tested (Table I) including: annealed stainless steel (MALLEABLE), cold worked stainless steel (STIFF), cobalt-chromium-molybdenum alloy (VITALLIUM), titanium-aluminum-vanadium alloy (SDITM; Stryker, USA), and rods from titanium-niobium-tantalum-zirconium alloy (TNTZ; Showa IKA, Japan).  Each rod was 6mm in diameter and 60 mm long. Noshchenko: p. 193 Materials and Methods – Rods para. 1) and the spinal correction rod implant section (e.g., The surgeon may manipulate the rod 2420 and move the vertebrae V1-V3 of the model 2402 to visualize the correction in the model itself until the desired alignment of the vertebrae is achieved. The rod 2420 may then be used in a surgical procedure.  Frey: [0432] L.13-17).

Regarding claim 16, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein said estimation step comprises: a phase of patient specific spine 3D geometry modeling e.g.,  Model 1402 is a patient specific three-dimensional model of grouping of vertebrae of the patient. The model is created for use in planning and performing a surgical procedure that includes removal of a section 1405 of the patient's spine. In one embodiment, the model is adapted for a spinal osteotomy procedure. Frey: [0329]), preferably performed at the beginning of said estimation step e.g., The rods 2420 may have any size or shape for any planned surgical procedure. Rods of a different shapes, sizes, and materials may be used together in one surgical procedure. In one embodiment, at least one rod has a generally cylindrical shape. In another embodiment, a rod has at least one generally planar surface. In yet another embodiment, a rod 2420 has a cross-sectional configuration that is one of: V-shaped, W-shaped, polygonal-shaped, and tapered. In one embodiment, the rod is a spinal fusion rod. However, one of skill in the art will appreciate that the rods and methods of forming them described herein may be used in conjunctions with other surgical procedures. Frey: [0419].  Referring now to FIGS. 34E-34F, the model 2402 with the pegs 2440 is used as a template by the surgeon (or other operator) to pre-surgically bend rods 2420 to the planned shape. Placing the rod 2420 on the model 2402 as illustrated in FIGS. 34E-34F permits the surgeon to determine the length and orientation (including curvature) of the fixation rod required to correct the deformity or otherwise treat the patient.  Frey: [0429] L.1-8).

Regarding claim 17, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 16, wherein said 3D geometry modeling phase comprises: a first operation of taking both a frontal and a lateral patient specific spine X-ray images (e.g., a system for creating a suite of surgical apparatus based on the data set derived from the MRI or CT scan. For example, the use of the patient-specific data set for a vertebral body may allow a surgeon to accommodate for subtle variations in the position and orientation of a plate or other bone anchor to avoid particular boney anatomy or irregularities in the positioning and alignment of the adjoining vertebral bodies. As another example, the use of these data sets may also assist a surgeon in selecting a desired trajectory for an implantable device so as to avoid, for example, crossing the pedicle wall and violating the spinal canal during an actual procedure. The use of the data sets permit the surgeon to avoid these types of mistakes by creating customized tools and instruments, which may comprise orientation, end-stops or other safety related features to avoid over-torque and over-insertion of any implantable devices. Frey: [0005] L.1-17), a second operation of generating a patient specific spine 3D geometry model from both said frontal and lateral patient specific spine X-ray images (e.g., The method includes the steps of, but is not limited to: (1) obtaining data associated with a patient's anatomy; (2) converting the data into a digital model; (3) determining trajectories for a plurality of fixation devices to be used in the surgical procedure; (4) modeling the rod based on the trajectories of the fixation devices; and (5) forming the rod by a rapid prototyping fabrication machine.  Frey: [0028] L.1-9).

Regarding claim 18, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein said estimation step comprises: a phase of patient specific spine 3D finite element modeling e.g., Surgeons now have the ability to readily convert magnetic resonance imaging (MRI) data or computed tomography (CT) data into a data set readable by computer-aided design (CAD) program and/or finite element modeling (FEM) program, which then may be used to create, for example, a custom implant based on the dynamic nature of the anatomical structures the custom implant is designed to associate with.  Frey: [0004] L.1-8), preferably performed in the middle of said estimation step e.g., The model 2402 is generated from patient imaging data (CT, MRI, etc.) and converted to 3D CAD or FEM models. Frey: [0423] L.4-6.  ).

Regarding claim 21, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 18, wherein: in said 3D finite element modeling phase said 3D finite element modeling of said patient specific spine includes one or more interbody cages (e.g., The guide 3410 is adapted for the placement of one or more interbody devices, such as an implantable cage for introducing one or more bioactive substances or bone graft material, or an artificial disc. Frey: [0525] L.2-6) and/or one or more osteotomies (e.g., The guide 410 is adapted for use in pedicle subtraction osteotomies (PSO) and asymmetrical pedicle subtraction osteotomies (APSO) for a single vertebral level. Frey: [0283] L.3-5).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Noshchenko as applied to claim 3 and further in view of Reysa et al. (2010/0262975).

Regarding claim 4, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 3, wherein: the number of iterative simulation loops see 4_1 below).
While the combined teaching of Frey and Noshchenko does not explicitly teach, Reysa teaches:
(4_1). the number of iterative simulation loops will be determined during running of simulation loops by checking, at each simulation loop, that the difference between targeted spinal correction rod implant shape and intermediate spinal correction rod implant shape is below a predetermined threshold (e.g., Previously one person might be responsible for submitting various computing jobs to a batch processing system. These jobs, typically processed overnight, provide results the next day. Embodiments of the present disclosure provide an automated allocation of computing resources in a batch processing system that considers not only projects through workloads but also as the result of simulations. By identifying errors or failures and comparing the number of errors or failures to a threshold level, further simulation on the batch processing system relating to that group may stop when the threshold level of errors associated with a certain project or group compares unfavorably to the number of errors or failures. This allows the manpower required to address these failures and the computing sources used to identify additional related failures to be reallocated. This utilization and reallocation results in a more effective utilization of manpower and processing power. Reysa: [0025]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Reysa into the combined teaching of Frey and Noshchenko so that a stopping criterion is provided to stop the simulation to save manpower and processing power.

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Noshchenko as applied to claim(s) 3 (6)and further in view of Tadano et al. (“Computer simulation of idiopathic scoliosis initiated by local asymmetric growth force in a vertebral body,” Transaction on Biomedicine and Health, vol. 2, 1995 WIT Press, p. 369-376).

Regarding claim 5, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 3, wherein: the number of iterative simulation loops see 5_1 below).
While the combined teaching of Frey and Noshchenko does not explicitly teach, Tadano teaches:
(5_1). the number of iterative simulation loops is a predetermined number of iterative simulation loops, and wherein preferably said predetermined number of iterative simulation loops depends on the type of patient spine scoliosis and/or on the magnitude of patient spine scoliosis (e.g., Scoliosis is defined as an appreciable lateral deviation with axial rotation in the normally straight vertical line of the spine.  Idiopathic scoliosis  is a deformity which develops during a period of rapid growth and reduces after skeletal maturity.  As a biomechanical approach to scoliosis, this paper presents a computer simulation method to examine the hypothesis that local asymmetric growth in a vertebral body might initiate scoliosis deformities of the spinal column. Tadano: Abstract.  Fig. 3 shows a flow chart of this calculation.  This calculation starts from setting initial geometry of the model.  Local coordinate systems in each vertebral body are set up.  Next, one vertebral level to apply growth force is selected at random.  If T8 vertebra is selected, asymmetric growth force is applied to it.  If the other vertebra, uniform growth force is applied. End constraints are determined and the model is analyzed in succession.  Therefore, the geometric data of the model deformed is obtained, and is replaced as initial geometry for next step calculation.  This loop is iterated.  1 step is the calculation that growth force is loaded in one vertebral body.  1 cycle is iterated in 16 steps, which means on round calculation from T1 to L5 vertebra in the whole spine.  The increment magnitude of uniform growth force was defined as an equivalent value of external load when height of the model increased in 1% at 1 cycle iteration.  On the other hand, the maximum force in local asymmetric distribution was 2 times of uniform force.  The calculation was carried out until 5 cycles of 80 steps.  The run time for one solution cycle was 90 min when run on an HP-712/80 work station (Hewlett-Packard, Palo Alto, CA).  Tadano: sec. 2.3 and Fig. 3; reproduced below for reference.

    PNG
    media_image1.png
    642
    710
    media_image1.png
    Greyscale

It is obvious that when geometric data is obtained for each iteration loop, the number of iteration loop can be determined with given deformation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tadano into the combined teaching of Frey and Noshchenko so that the effect of varying distribution of growth force and the end constraints can be investigated on the deformation from the normal spine.

Regarding claim 7, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 6, wherein: said implanted final spinal correction rod implant shape see 7_1 below).
While the combined teaching of Frey and Noshchenko does not explicitly teach, Tadano teaches:
(7_1). said implanted final spinal correction rod implant shape is closer to said targeted spinal correction rod implant shape than said intermediate spinal correction rod implant shape, by at least a factor 2, preferably by at least a factor 5, more preferably by at least a factor 10 (e.g., Fig. 3 shows a flow chart of this calculation.  This calculation starts from setting initial geometry of the model.  Local coordinate systems in each vertebral body are set up.  Next, one vertebral level to apply growth force is selected at random.  If T8 vertebra is selected, asymmetric growth force is applied to it.  If the other vertebra, uniform growth force is applied. End constraints are determined and the model is analyzed in succession.  Therefore, the geometric data of the model deformed is obtained, and is replaced as initial geometry for next step calculation.  This loop is iterated.  1 step is the calculation that growth force is loaded in one vertebral body.  1 cycle is iterated in 16 steps, which means on round calculation from T1 to L5 vertebra in the whole spine.  The increment magnitude of uniform growth force was defined as an equivalent value of external load when height of the model increased in 1% at 1 cycle iteration.  On the other hand, the maximum force in local asymmetric distribution was 2 times of uniform force.  The calculation was carried out until 5 cycles of 80 steps.  The run time for one solution cycle was 90 min when run on an HP-712/80 work station (Hewlett-Packard, Palo Alto, CA).  Tadano: sec. 2.3 and Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tadano into the combined teaching of Frey and Noshchenko so that simulation is performed for incremental growth force upto a maximum force of 2 times of uniform force.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Noshchenko as applied to claim 1 and further in view of Dankowicz et al. (2005/0262911; IDS).

Regarding claim 22, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein said estimation step comprises: a phase of patient specific spine correction feasibility assessment see 22_1 below).
While the combined teaching of Frey and Noshchenko does not explicitly teach, Dankowicz teaches:
(22_1). a phase of patient specific spine correction feasibility assessment, preferably performed at the end of said estimation step (e.g., Computer-aided systems for on-the-fly design and automated manufacture of implants are provided by the invention. Significant treatment benefits and cost savings may be realized by using the inventive computer-aided systems, such as systems for on-the-fly design and automated manufacture of corrective instrumentation or scoliosis surgery.  Dankowicz: [0017] L.1-7.  There may be included in inventive systems and methods an automated pre-screening of the product being constructed. For example, in the case of a bent-rod medical implant which is to be connected to cooperating screws, there may be during construction of the bent-rod a step of confirming that imposition of a particular local bend in the rod will allow for cooperative placement of the screws. Another pre-screening example is of a pre-screening assessment of where a patient's spine may receive attachment of the rod being constructed. Dankowicz: [0074].  From the determination on the shape of rod, it can be seen if the rod is beneficial to the patient).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dankowicz into the combined teaching of Frey and Noshchenko so that the spinal corrective surgery is evaluated if the implant is useful to fix the patient’s spine.

Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Noshchenko as applied to claim 1 and further in view of Stokes et al. (“Measurement of a spinal motion segment stiffness matrix,” Journal of Biomechanics 35 (2002) 517-521).

Regarding claim 30, the combined teaching of Frey and Noshchenko teaches spinal correction rod implant manufacturing process part according to claim 1, wherein: said mechanical interaction modeling see 30_1 below).
While the combined teaching of Frey and Noshchenko does not explicitly teach, Stokes teaches:
(30_1). said mechanical interaction modeling uses a stiffness matrix for each intervertebral unit needing a spinal correction in the patient specific spine (e.g., The six-degrees-of-freedom elastic behavior of spinal motion segments can be approximated by a stiffness matrix. A method is described to measure this stiffness matrix directly with the motion segment held under physiological conditions of axial preload and in an isotonic fluid bath by measuring the forces and moments associated with each of the six orthogonal translations and rotations. The stiffness matrix was obtained from the load-displacement measurements by linear least squares assuming a symmetric matrix. Results from a pig lumbar spinal motion segment in an isotonic bath, with and without a SOON axial preload, showed a large stiffening effect with axial preload. Stokes: Abstract. In post-processing, the forces and moments at the vertebral body center were calculated from the loadcell recordings by a rigid body transformation and the actual displacements of the center of the superior vertebral body were calculated from the six recorded encoder lengths using the testing machine geometry. Operation of the testing machine was verified during a zero preload experiment by examining the measured out-of-plane displacements (e.g. when a Y-translation was applied, the X-translation, Z-translation and the 3 rotations should be nominally zero). 
The loads and displacements were considered to be related by the linear relationship with a symmetric stiffness matrix 

    PNG
    media_image2.png
    59
    623
    media_image2.png
    Greyscale

where [K] is a 6 x 6 stiffness matrix with 36 coefficients (21 independent coefficients due to symmetry), {X} is a 6 x 1 displacement vector of 3 translations followed by the three rotations, {F0 } is a 6 x 1 initial offset load vector (three forces and three moments), and {F} is a 6 x 1 load vector of the three resulting forces and three resulting moments. This equation can be rearranged into the standard least squares form for the stiffness coefficients and initial offset load 

    PNG
    media_image3.png
    131
    642
    media_image3.png
    Greyscale

where [D] is a 6 x 21 matrix based on the six displace-ments in {X}, [J] is a 6 x 6 identity matrix and {k} is a 21 x 1 vector of the 21 independent stiffness coefficients in [K]. By using the data from the six orthogonal displacement trials with redundant measurements, Eq. (2) can be solved using linear least squares (Lawson and Hanson, 1974) for the stiffness coefficients. Stokes: p. 519 c. 1 paras. 2-3 and c. 2 para. 1 L.1-15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stokes into the combined teaching of Frey and Noshchenko because it is an efficient and direct way to obtain the load-displacement properties of motion segment under physiological conditions of axial preload and in a physiological fluid medium. (Stokes: p. 519 c. 2 para. 5 and p. 521 c.1 para. 1 L.1-2).

Allowable Subject Matter
Claims 12-15, 19-20 and 23-29 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 12:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
in said first simulation step, said mechanical interaction modeling 
rigid non-deformable bodies both for patient spine vertebrae and for spinal support implants attached on patient spine vertebrae and supporting said spinal correction rod implant(s),  
one or more deformable bodies for said spinal correction rod implant(s).
as recited in claim 12.

Claims 13-14 are dependent from claim 12 and they are objected under similar rationale as claim 12.

The following is a statement of reasons for the indication of allowable subject matter in claim 15:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein it also comprises, after completion of last second simulation step, a supplementary check step 
a phase of simulated implantation of said resulting overbent spinal correction rod implant 
a phase of modification of said implanted overbent spinal correction rod implant shape 
a phase of comparison 
a phase of validation checking 
as recited in claim 15.

The following is a statement of reasons for the indication of allowable subject matter in claim 19:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
an operation of subtraction of simulated gravitational forces 
as recited in claim 19.

Claim 20 is dependent from claim 19 and it is objected under similar rationale as claim 19.

The following is a statement of reasons for the indication of allowable subject matter in claim 23:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
a first operation of comparison between said second patient specific spine 3D finite element model 
a second operation of feasibility checking 
checking of biomechanical feasibility, at least by checking that vertebrae of patient specific spine do not interfere with one another when said targeted spinal correction rod implant will be implanted on said patient specific spine, and/or
checking of correction feasibility, at least by checking that the corrective forces, exerted when said targeted spinal correction rod implant will be implanted on said patient specific spine, do not exceed a predetermined threshold above which the risk of damage or even of break of a vertebra of the patient specific spine becomes non negligible.  
as recited in claim 23.

Claims 24-29 are directly or indirectly dependent from claim 23 and they are objected under similar rationale as claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611